Exhibit 10.52

 

 

FIRST AMENDMENT TO LAND DEED OF TRUST

dated as of and effective September 30, 2007

among

Trex Company, Inc.,

As Debtor,

Gary P. Snyder,

As Trustee

and

JPMorgan Chase Bank, N.A.,

as Beneficiary

 

Prepared By:     Record and Return to:

 

   

 

Jacqueline P. Shanes     Gary P. Snyder McCarter & English, LLP     Watkins
Ludlam Winter & Stennis, Four Gateway Center     P.A. 100 Mulberry Street    
P.O. Box 1456 Newark, New Jersey 07102     Olive Branch, Mississippi 38654
Phone: (973) 622-4444     Phone: (662) 895-2996

 

  Indexing Instructions:   Lot 1, Trex Subdivision - Plat Book 86 Pages 46-48  
SW Quarter, Section 14 and NW Quarter,   Section 23, Township 1 South, Range 6
West,   DeSoto County, Mississippi   The Clerk is also requested to make a
marginal notation of
the recording of this instrument on the Deed of Trust
recorded in Book 2126, Page 0224.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LAND DEED OF TRUST

TABLE OF CONTENTS

This Table of Contents is not a part of this First Amendment to Land Deed of
Trust and is only for convenience of reference.

 

         Page Section 1.    Definitions; Rules of Interpretation    1

1.1

  Definitions    1

1.2

  Rules of Interpretation    1 Section 2.     Amendment of Original Deed of
Trust    2

2.1

  Amendment of Section 1.02 of Original Deed of Trust    2

2.2

  Amendment of Article IV of Original Deed of Trust    3 Section
3.    Representations of the Parties    3

3.1

  Due Organization    3

3.2

  Due Authorization    3

3.3

  No Conflict    3

3.4

  Further Assurances    4 Section 4.    Special Representations of the Debtor   
4

4.1

  Prior Representations and Warranties    4

4.2

  No Default    4

4.3

  Full Force and Effect    4 Section 5.    Miscellaneous    4

5.1

  Governing Law    4

5.2

  Execution in Counterparts    4

5.3

  Costs and Expenses    4

5.4

  Modification Fee    4

5.5

  Copy of First Amendment    4 Section 6.    Effective Date    5

 

-i-



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LAND DEED OF TRUST

THIS FIRST AMENDMENT TO LAND DEED OF TRUST (this “First Amendment”), dated as of
and effective September 30, 2007, among TREX COMPANY, INC., a Delaware
corporation (the “Debtor”), GARY P. SNYDER as Trustee (the “Trustee”) and
JPMORGAN CHASE BANK, N.A., as Beneficiary, in its capacities as the Issuing Bank
of the Letter of Credit and as the Administrative Agent under the Reimbursement
Agreement (the “Secured Party”).

BASIS FOR THIS FIRST AMENDMENT

1. This First Amendment is authorized by Section 9.08 of the Land Deed of Trust
dated as of December 1, 2004, among the Debtor, the Trustee and the Secured
Party (the “Original Deed of Trust”), which Original Deed of Trust was recorded
on December 15, 2004 with the Chancery Clerk of DeSoto County, Mississippi in
Book 2126 at page 0224. The terms, conditions and provisions of the Original
Deed of Trust are incorporated into this First Amendment by reference to the
same extent and with the same force and effect as if fully stated in this First
Amendment.

2. The Debtor, the Trustee and the Secured Party have agreed to an amendment to
revise the description of the Collateral as described in Section 6.01 of the
Original Deed of Trust.

3. In consideration of the premises and of the mutual covenants herein
contained, and for good and valuable consideration, the Debtor, the Trustee and
the Beneficiary do mutually covenant and agree, as follows:

Section 1. Definitions; Rules of Interpretation.

1.1 Definitions . For purposes of this First Amendment, all capitalized words
and phrases not defined in this First Amendment shall have the meanings given to
them in Sections 1.01 and 1.02 of the Original Deed of Trust.

1.2 Rules of Interpretation . For all purposes of the Deed of Trust the
following shall govern, except as otherwise expressly provided for or unless the
context otherwise requires:

(i) The “Deed of Trust” shall mean the Original Deed of Trust as modified,
altered, amended or supplemented by this First Amendment and as it may from time
to time be further modified, altered, amended or supplemented.

(ii) All references in this First Amendment to designated “Sections” and other
subdivisions are to the designated Sections and other subdivisions of the
Original Deed of Trust unless otherwise indicated.

(iii) Terms defined in this First Amendment shall have the meanings prescribed
for them where defined herein.

(iv) All accounting terms not otherwise defined in this First Amendment shall
have the meanings assigned to them in accordance with the Original Deed of
Trust.

 

- 1 -



--------------------------------------------------------------------------------

(v) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.

(vi) Terms in the singular include the plural and vice versa.

(vii) The headings and the table of contents set forth in this First Amendment
are solely for convenience of reference and shall not constitute a part of this
First Amendment nor shall they affect its meaning, construction or effect.

Section 2. Amendment of Original Deed of Trust.

2.1 Amendment of Section 1.02 of the Original Deed of Trust . The following
terms contained in Section 1.02 of the Original Deed of Trust are hereby amended
to read in their entirety as follows:

““Fixtures” means all goods (other than inventory), fixtures, furnishings,
building materials, and equipment financed with the proceeds of the Bonds and
all goods (other than inventory), fixtures, furnishings, building materials, and
equipment owned by the Debtor on November 1, 2007, including without limitation,
such items included in Schedule A attached hereto, attached to or installed or
placed in or about each and every Improvement on the Site for use as part
thereof or in conjunction with the use and occupancy of such Improvements
(whether or not such Improvements are actually being so used or occupied),
including, but not limited to, all materials, supplies, equipment, apparatus,
tracks, ramps, loading platforms, machinery, elevators, escalators, fittings,
doors, windows, signs, pylons, screening, awnings, shades, blinds, carpet, floor
coverings, draperies, furnaces, boilers, gas and oil and electric burners and
heaters, ducts, vents, hoods, flues and registers, hot water heaters, sinks,
stoves, ovens, cabinets, countertops, refrigerators, heating, cooling and air
conditioning equipment, fans, ventilators, wiring, panels, all lighting fixtures
and globes and tubes, time clocks, computer systems and other electrical
equipment, all television and radio antenna systems, including satellite dish
antennas, and all plumbing and plumbing fixtures and equipment, sprinklers and
sprinkler equipment, and all trees, plants, shrubs and other landscaping, all of
which are and shall be deemed to be a permanent accession to the Site and
Improvements thereon, and all recreational equipment and facilities of all
kinds, and water, gas, electrical, storm and sanitary sewer facilities whether
or not situated in easements, together with all accessions, replacements,
betterments and substitutions for any of the foregoing and the proceeds
thereof.”

 

- 2 -



--------------------------------------------------------------------------------

““Personalty” means all of the right, title and interest of the Debtor in and to
all refundable, returnable or reimbursable fees, license fees, deposits or other
funds or evidences of credit or indebtedness to the extent funded or financed
with proceeds of the Bonds deposited by or on behalf of the Debtor with any
Governmental Authority, boards, corporations, providers of utility services,
public or private, including specifically, but without limitation, all
refundable, returnable or reimbursable tap fees, utility deposits, commitment
fees and development costs to the extent funded with proceeds of the Bonds, and
all other tangible personal property, including furniture, furnishings,
equipment, machinery, building materials and goods (other than the Fixtures and
inventory) of any kind or character as defined in and subject to the UCC and
which are located upon, within or about the Site or the Improvements on
November 1, 2007, and which are now being or may hereafter be used upon, within
or about the Site or the Improvements or which are in any way related to the
ownership, use, leasing, maintenance, repair, alteration, reconstruction or
operation of the Project, together with all accessions, replacements and
substitutions thereto or therefor and the proceeds thereof.”

2.2 Amendment of Article IV of the Original Deed of Trust . A new Section 4.04
is hereby added to Article IV of the Original Deed of Trust to read in its
entirety as follows:

“Section 4.04. Disposition of Collateral. Notwithstanding anything contained in
this Deed of Trust or the Financing Documents to the contrary, the Debtor shall
be permitted to dispose of equipment which is part of the Collateral and is no
longer used in the operation of the Facility; provided that each item of such
equipment shall have a value not in excess of $5,000 and all dispositions of
equipment on an annual basis shall not exceed $50,000. Any proceeds received
from the sale or other disposition of such equipment shall be deposited with the
trustee under the Trust Indenture for redemption of the Bonds in accordance with
the provisions thereof.”

Section 3. Representations of the Parties. Each of the parties hereto hereby
represents and warrants to the other parties as follows:

3.1 Due Organization. Each party is an organization duly organized, validly
existing under the law of the state of its formation and in good standing in all
jurisdictions required for it to conduct its business as now conducted and has
full power and authority to carry on its business as now conducted.

3.2 Due Authorization. Each party has full power and authority to execute,
deliver and perform this First Amendment and to carry out the transactions
contemplated hereby. This First Amendment has been duly and validly executed and
delivered by each party and constitutes the valid and binding obligation of each
party, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by laws affecting creditors’ rights and debtors’
obligations generally, and legal limitations relating to remedies of specific
performance and injunctive and other forms of equitable relief.

3.3 No Conflict. The execution, delivery and performance of this First Amendment
(as well as any other instruments, agreements, certificates or other documents
contemplated hereby, if any) do not (a) violate any laws, rules, regulations,
court orders

 

- 3 -



--------------------------------------------------------------------------------

or orders of any governmental or regulatory body applicable to the parties or
their respective property, (b) require any consent, approval or authorization
of, or notice to, or declaration, filing or registration with any governmental
body or other entity that has not been obtained or made or (c) violate or
conflict with any provision of the organizational document, operating agreement
or bylaws of such party.

3.4. Further Assurances. Each party hereto, at the reasonable request of any
other party hereto, will execute and deliver such other documents and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of the transactions contemplated hereby.

Section 4. Special Representations of the Debtor The Debtor hereby represents
and warrants to the other parties as follows:

4.1. Prior Representations and Warranties The representations and warranties of
the Debtor in the Original Deed of Trust are true and correct in all material
respects as of the date hereof except to the extent that they relate solely to
an earlier date.

4.2. No Default There is no Default or Event of Default under the Original Deed
of Trust.

4.3. Full Force and Effect All provisions of Original Deed of Trust continue in
full force and effect with respect to the Debtor except as the Original Deed of
Trust has been amended hereby.

Section 5. Miscellaneous.

5.1 Governing Law . The substantive laws of the State shall govern the
construction and enforcement of this First Amendment without giving effect to
the application of choice of law principles.

5.2 Execution in Counterparts . This First Amendment may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

5.3 Costs and Expenses . The Debtor agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Trustee and the Beneficiary in
connection with the preparation, execution and delivery of this First Amendment
and any other documents which may be delivered in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Beneficiary and the Trustee with respect thereto.

5.4 Modification Fee . The Debtor shall have paid to the Beneficiary in
immediately available funds a modification fee in the amount of $5,000, which
fee shall be deemed fully earned and non-refundable once paid.

5.5 Copy of First Amendment . THE DEBTOR HEREBY DECLARES AND ACKNOWLEDGES THAT
IT HAS RECEIVED, WITHOUT CHARGE, A TRUE COPY OF THIS FIRST AMENDMENT.

 

- 4 -



--------------------------------------------------------------------------------

Section 6. Effective Date. This First Amendment shall become effective
immediately.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers hereunto duly
authorized as of the date first above written.

 

TREX COMPANY, INC., as Debtor By:  

/s/ Andrew U. Ferrari

  Andrew U. Ferrari   Chief Executive Officer

JPMORGAN CHASE BANK, N.A.,

as Beneficiary

By:  

/s/ David W. Christiansen

  David W. Christiansen   Vice President

/s/ Gary P. Snyder

Gary P. Snyder, as Trustee

 

- 5 -